           Case 1:16-cv-01143-GHW Document 174 Filed 08/19/21 Page 1 of 2

                                                                   USDCRevised
                                                                        SDNY November 14, 2019
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #: _________________
 ------------------------------------------------------------- X   DATE FILED: 8/19/2021
                                                               :
 ROY TAYLOR,                                                   :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :    1:16-cv-01143-GHW
                              -v-                              :
                                                               :           ORDER
 NYPD OFFICER ALYSSA TRIGENO,                                  :
 NYPD SGT. MICHAEL DUNLAVEY,                                   :
 RIKERS C.O. QUAYYUM, and CITY OF                              :
 NEW YORK,                                                     :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         The Court previously ordered that the parties appear via telephone for a teleconference

regarding a series of discovery-related issues in this case on August 26, 2021 at 3:00 p.m. On

August 12, 2021, the defendants requested that the Court conduct the conference by

videoconference, rather than teleconference. That request is granted.

         IT IS ORDERED that the Warden or other official in charge of the Anna M. Kross Center

at Rikers Island produce Roy Taylor, 04528137Q, on August 26, 2021, no later than 3:00 p.m., to a

suitable location within the Anna M. Kross Center that is equipped with videoconferencing

equipment, for the purpose of participating by in a videoconference with the Court and defense

counsel.

         If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers emailing the Court at woodsnysdchambers@nysd.uscourts.gov.

         Defense counsel is directed to (1) send this order to the Warden immediately; and (2)

contact the correctional facility to confirm its ability to conduct the conference by videoconference
         Case 1:16-cv-01143-GHW Document 174 Filed 08/19/21 Page 2 of 2



and to confirm the platform that the facility will use to host the videoconference. The Court

understands that Rikers Island uses Microsoft Teams. If another platform is to be used, the Court

requests that defense counsel inform the Court of that fact promptly. The Court expects that the

facility will distribute a link for the videoconference to participants no later than two business days

prior to the conference.

        The Court has also received two letters from Mr. Taylor, which were filed on August 18,

2021. Dkt. Nos. 172 and 173. The Court will take up the issues raised in those letters during the

course of the conference. One point is worthy of emphasis here, however: this case is about the

issues raised in Mr. Taylor’s complaint. This case is not about the conditions of Mr. Taylor’s

incarceration or other matters not raised in his complaint. To the extent that Mr. Taylor’s letter

could be read to raise claims related to the conditions of his confinement, the Court does not

understand them to be claims asserted in this case. That said, the Court will consider any

impediments to Mr. Taylor’s access to the law library in establishing an appropriate schedule for the

litigation of issues that do fall within the scope of this case.

        The Clerk of Court is directed to mail a copy of this order to the plaintiff by first class and

certified mail.

        SO ORDERED.


 Dated: August 19, 2021                                           __
                                                                   ___
                                                                     ____
                                                                      ___
                                                                       ____
                                                                          __
                                                                          ____
                                                                           ______
                                                                               _ ___ __
                                                                                      ___
                                                                                        ____
                                                                                          ___
                                                                                          __
                                                         _____________________________________
                                                                 GREGO G RY
                                                                       GO
                                                                 GREGORY   R H H.. WOODS
                                                                  nited States District Judge
                                                                 United




                                                     2
